Title: From George Washington to Board of War, 7 November 1780
From: Washington, George
To: Board of War


                        

                            
                            Gentlemen
                            Head Quarters Passaic Falls 7th Novemr 1780
                        
                        I am honored with yours of the 31st ulto in consequence of which I yesterday issued a General Order of which
                            the inclosed is a Copy. I was induced to give so considerable an extent of time to the operation of the order, because
                            many of the Officers who are the objects of it, are at a distance from the Main Army.
                        I shall be obliged by your care of the inclosed for Major Genl Greene, Colo. Armand and Major Lee—Should they
                            have left Philada be pleased to forward them to the Southward—by Express. I would wish that to General Greene to reach him
                            as speedily as possible as it contains a Certificate of Genl du portail’s exchange and a passport for him to return by
                            land. You will also be pleased to forward the letter for Colo. Wood with dispatch. It contains an order to send forward a
                            number of the officers of Convention who have been exchanged at a late meeting of the respective Commissaries—We have at
                            length liberated all our privates in New york and all our officers upon Long Island, except Brig. Irvine—nine Colonels—one
                            Captain and thirty nine Lieutenants. I have the honor to be 
                    